Title: To George Washington from Brigadier General James Clinton, 8 April 1779
From: Clinton, James
To: Washington, George



Sir
Albany April 8th 1779

I am to acknowledge the Receipt of your Excellency’s Favours of the 14th 17th 22d Feby and 25th March with their Enclosures, the contents of which were as punctually complyed with as Circumstances woud admit. But I am sorry to inform you, that the recruiting Service is much retarded for want of Money. Mr Reid informs me, that answers to his Dispatches have not yet arrived.
By the enclosed returns, your Excellency will see the quantity of Military Stores which are now on Hand in this Department, as also the Defficiencies—Agreeable to the Order I received, I drew on the Store at Springfield, but cou’d not be supplyed with the Complement of several Articles, perticularly Lead and Paper, which are so much wanted, that I must take the Liberty to intreat your Excellency to order a Supply of them from some other Quarter.
I have also enclosed the Returns of the Arrangement of my Brigade, Remarking on the Return of each Regiment, in what Instance, and the Reason why it differs from the State Arrangement, which I flatter myself will give general Satisfaction, except in some few Instances: one of which is, that Lt Colonel Regnier, who is the youngest Lt Colo: in the State Arrangement (tho’ he claims a superior Rank from a former Commission) shoud take the Command of a Regiment, on the Resignation of Col. Livingston, which Lt Colonel Weissenfels conceives to be his due—I sincerely wish this matter may be amicably adjusted on Principles of equal Justice, but I fear it cannot be done in such a manner as to secure the Services of both Parties, tho the Resignation of either woud be a Loss.
As Col. Duboys was absent, I sent him a return of his Regiment, requesting him to make such Alterations as the State Arrangement required, which he declined. But as many of his Officers were in Captivity I thought it my duty to arrange them, in such a Manner as by the common Test, they were intitled to, except Henry Duboys, who was formerly Adjutant in the Regiment, I have continued him in the Rank of Captain Lieut. in which, the Colonel had placed him.
A Detatchment of about five hundred Men, under the Command of Col. V. Schaick and Lt Col. Willet marched off this day, with a Design to surprize, and destroy the Onondaga Settlement—they have perticular Orders to take as many Prisoners as they can—the Plan has had the Approbation of Genl Schuyler, and I flatter myself, will be productive of the desired Effect. I shall transmit your Excellency the earliest Intelligence of its Success, which I hope will equal our most sanguine Expectations. I have the Honour to be Your Excellency’s most obedient & humbe Sert
James Clinton B. Gl
